Citation Nr: 1000188	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to March 
1946.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case has been advanced on the 
docket.

In correspondence received in September 2009 the Veteran 
indicated that he no longer wanted any hearing on these 
matters.

A March 2009 RO decision increased the rating for the 
Veteran's service-connected flat foot disability, and also 
granted service connection for right ankle and left ankle 
disability.  The Veteran has not expressed disagreement with 
any of the actions taken in the March 2009 RO decision.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
credible lay, evidence of record that hearing loss was 
present in service, that hearing loss disability was 
demonstrated to a compensable degree within a year of 
discharge from service, or that there is a nexus or link 
between current bilateral hearing loss disability and the 
Veteran's active service. 

2.  Tinnitus was not shown in service or within a year of 
discharge from service, and the competent medical evidence 
fails to establish a nexus or link between tinnitus and the 
Veteran's active service. 



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2007 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the September 2007 letter, 
the Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice was completed prior to the 
initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment and service personnel records 
are associated with the claims file, as are private and VA 
records.  Correspondence from the Social Security 
Administration (SSA) indicates that the SSA has no records of 
the Veteran pertaining to any disability claim.  The Board 
has considered whether the Veteran should be scheduled for a 
VA examination with a medical opinion regarding a possible 
relationship between the disabilities on appeal and the 
Veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds, however, that such an examination is not necessary to 
decide the claims as the evidence of record contains 
sufficient competent medical evidence to decide the claims.  
In this regard, the Board notes that the file contains a VA 
examination report conducted in February 1983 that made 
specific findings regarding the Veteran's ears and hearing 
loss.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic 
diseases of the nervous system) may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has hearing loss and tinnitus as 
a result of firing aircraft weapons and training with an 
anti-aircraft artillery unit during service.  The Veteran's 
military occupational specialty was Steward's Mate.

The service treatment records contain no complaints or 
treatment related to hearing loss or tinnitus.  The Veteran's 
August 1944 service entrance examination noted that the 
Veteran's ears were normal; bilateral whisper test results 
were 15/15.  The February 1946 service separation examination 
noted that the Veteran's ears had no disease or defects; 
bilateral whisper test results were 15/15.

A February 1983 VA examination noted that the Veteran's ears 
were normal; the examiner indicated that there was no hearing 
loss noted.

As normal right ear and left ear hearing was demonstrated on 
examination for enlistment into service, the presumption of 
soundness on induction attaches as to right ear and left ear 
hearing ability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  

The Board observes that neither chronic hearing loss, nor 
chronic clinically significant change in hearing ability, was 
demonstrated in service or within the first year of discharge 
from service.  In fact, the claims file is absent for a 
diagnosis of hearing loss or tinnitus.  Further, there is no 
competent medical opinion linking hearing loss or tinnitus 
disability to service.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing noise 
exposure, tinnitus and hearing loss problems during or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, 
under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran is not competent to say that any loss of 
hearing acuity experienced in service was of a chronic nature 
to which current disability may be attributed.  A layperson 
is generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

With regard to tinnitus, the Board finds that the Veteran's 
assertions as to continuity of symptomatology of tinnitus 
since service are less than credible (See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (noting that contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  In this regard, the Board again notes that 
tinnitus was not noted or complained of at the time of his 
separation from service or at the February 1983 VA 
examination.

As the medical evidence of record indicates that the Veteran 
did not have chronic hearing loss or tinnitus demonstrated in 
service, or within a year of discharge from service, and 
since neither disability was noted at a February 1983 VA 
examination, the preponderance of the evidence is against 
service connection for hearing loss and tinnitus disability.  
While the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


